DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1, 4-11, and 14-20 are  allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Smyth (Registration No. 55636) on Wednesday, August 10, 2022.

The application has been amended as follows: 
In Claim 1, Line 7, following the word “current” and preceding the period “.” punctuation mark, insert --coupling a second charging coil to the resonant circuit; providing the charging current to the second charging coil, wherein coupling the second charging coil modifies the impedance of the resonant circuit; and using a lookup table to determine the frequency of the charging current to be used after the second charging coil is coupled to the resonant circuit--. 
 Please Cancel Claim 2.  
Please Cancel Claim 3.
In Claim 11, Line 11, following the word “current” and preceding the period “.” punctuation mark, insert --couple a second charging coil to the resonant circuit; provide the charging current to the second charging coil, wherein coupling the second charging coil modifies the impedance of the resonant circuit; and use a lookup table to determine the frequency of the charging current to be used after the second charging coil is coupled to the resonant circuit--. 
Please Cancel Claim 12.
Please Cancel Claim 13.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 4-10, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially using a lookup table to determine the frequency of the charging current to be used after the second charging coil is coupled to the resonant circuit in combination with other limitations recited in the claimed invention.
Regarding claims 11 and 14-20, the prior art of record fails to teach either alone or in combination all of the limitations of claim 11, especially using a lookup table to determine the frequency of the charging current to be used after the second charging coil is coupled to the resonant circuit in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
8/11/2022